Title: To Thomas Jefferson from Thomas Ledlie, 22 July 1807
From: Ledlie, Thomas
To: Jefferson, Thomas


                        
                            Sir,
                            Baltimore, July 22, 1807.
                        
                        At the present period, when we are called upon to stand
                            in defence of our country, and being myself an enemy to the British
                            tyrannical government, I take the liberty of sending you those few lines, to express to you my warmest wishes for the
                            welfare of the United States. I have already suffered greatly in the United States service, having been captured in the Philadelphia frigate, and not only suffered slavery and hunger, for the space of 19 months, but before we were
                            captured, our officers were acting in a very tyrannical manner over us, and as I was then in the capacity of a sailor my
                            self of course my sufferings were great both before and after we
                            were taken. Now Sir my motive in writing to you is this, as I have been unfortunate still, since my arrival at home, in
                            not only being compelled to work hard, but I was wronged out of money, to a high amount, due me for my work. Owing to the
                            failure of the man, whose employ I was then under, I shall never recover my just us, and therefore not finding myself enabled to support my wife, whom I married since my arrival
                            here, I have it in contemplation to try the United States service
                                once more. Should you be pleased to make known my situation to
                            the Secretary of the Navy, and as I know you are empowered to obtain
                            a midshipman’s office for me, (for I am a Sailor again) an office
                            which I am sensible I should be capable of performing the duties of, if you will be pleased to obtain this for me, and give me notice thereof, as soon as possible, I
                            shall make all haste in coming on to Washington whenever it should be most adviseable—
                        I have had this object in view for a long time past, but I waited in expectation of things turning up more favorable. But as things has gone contrary to my wishes,
                            I think the foregoing plan is the best I could adopt at this present time. I should then feel happy and easy in my mind, in
                            having left the woman whom I am bound to support, the means of drawing my monthly payments, during my absence. She would
                            then have it in her power to commence house-keeping, a thing which owing
                            to my misfortunes, since my arrival  the Streights, I have not been
                            enabled to accomplish. Should it please God to grant me a safe return from a two years cruise, I Should then be pleased
                                with the satisfaction of having a home to come too Should it be
                            ordered otherwise, it is well known we have but one life to lose, and I should die cheerfully in defence of the United
                            States, knowing at the same time I died by the will of God. Now, Sir, you know a married man, who has any regard for his
                            wife, has a great deal of trouble and care upon his mind. Should I
                            be fortunate to obtain this station, I am resigned to try my
                            fortune, trusting in the mean time that our blessed Maker will
                                order it for the better.—
                        Should your excellency be pleased to consult the Secretary and send me word by post, as soon as possible, I
                                shall make it my duty to pay all attention in calling for your
                            letter. you will please to direct to me, in care of Mr Henry Johnston, Tin & Copper Smith, near the corner of
                            Market and Charles Streets, Baltimore. In the mean time I remain your kind and dutiful Solicitor,
                        
                            Thomas Ledlie
                     
                        
                        
                            NB. Satisfactory recommendations, shall be procured. should yourself, or the Secretary request it.
                        
                    